DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
This is the response to the communication filed on 05/02/2022.
Claims 1-9, 11-16, 19 and 21 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lesk (US 4,481,378) in view of Fujii et al. (US 2007/0295381) and Tan et al. (US 2010/0326492).
Addressing claim 1, Lesk discloses a photovoltaic cell assembly (figs. 12-13) that is suitable for use in a dense array concentrated photovoltaic cell module (the limitation “suitable for use in a dense array concentrated photovoltaic cell module” is an intended use of the photovoltaic cell assembly that does not structurally differentiate the claimed photovoltaic cell assembly from that of the prior art; in instant situation, the photovoltaic cells in the assembly shown in figs. 12-13 are arranged closely to each other, which qualifies the PV cell array as “a dense array”; furthermore, the photovoltaic cells are structurally capable of generating power from sunlight which renders them structurally capable of generating power from concentrated sunlight of the concentrated photovoltaic cell module), the assembly including:
a plurality of photovoltaic cells 32 mounted on a substrate (back skin of the laminated module described in col. 6 ln 20-25), each cell having an exposed upper surface for solar radiation (fig. 12) and including at least one string of cells that are electrically connected to together and form an electrical circuit (fig. 13);
a plurality of bypass diodes 78 positioned in the shadows of the cells (col. 6 ln 15-17), with each bypass diode being associated with a cell to allow that cell to be by-passed in an electrical circuit in an event that the cell fails or has low illumination (col. 6 ln 30-42); and 
a plurality of Z-shaped connectors 39 configured to electrically connect together successive first (cell 32 on the right side in fig. 12) and second (cell 32 on the left side in fig. 12) in series and to simultaneously provide a parallel connection between the second cell and its associated bypass diode located under the first cell (fig. 12);
wherein each Z-shaped connector comprises a pair of spaced-apart parallel arms (the portions extending horizontally on the top side of the cell 32 on the left side and the horizontally on the underside of the cell 32 on the right side) and an interconnecting web (the portion between the horizontal portions) with a lower arm of the connector being connected to both an under surface of a leading end of the first cell and to the bypass diode of the second cell (fig. 12 shows the lower arm of the connector 39 connected to both the underside of the cell 32 on the right side and the bypass diode 78 located under the cell 32), and with an upper arm of the connector being connected to an upper surface of the second cell (fig. 12), and
	wherein the lower arm of the connector extends beneath the under surface of the first cell such that the bypass diode of the second cell is located below the first cell and the lower arm of the connector is located therebetween (fig. 12).
	
Lesk is silent regarding the cells being arranged in a dense array covering more than 95% of the assembly with active cell area and the limitation “wherein the substrate is a multiple layer substrate … with at least 90% of each cell being maintained in thermal contact with the substrate via the mounting pads”.

Fujii discloses a photovoltaic cell assembly comprising photovoltaic cells that are interconnected in series via the Z shaped connection (fig. 3a) similarly to that of Kukulka.  Fujii further discloses that the photovoltaic cells are densely packed in an array covering more than 95% of the module, which corresponds to the claimed assembly, with active cell area in order to maximize the power generation efficiency of the solar cell module [0068, 0241 and 0256].

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic cell assembly of Lesk by densely packing the photovoltaic cells within the assembly to arrive at a dense array covering more than 95% of the module with active cell area as disclosed by Fujii in order to maximize the power generation efficiency of the solar cell module (Fujii, [0068, 0241 and 0256]).  Therefore, one would have arrived at the limitation “the cells being arranged in a dense array covering more than 95% of the assembly with active cell area” when optimizing the packing density of the photovoltaic cells in the assembly of Kukulka in the configuration disclosed by Fujii in order to maximize the power generation efficiency of the solar cell module.

Tan discloses a substrate for supporting a plurality of photovoltaic cells (58 and 60 in fig. 3A); wherein, the substrate is a multiple layer including an electrical insulation material layer 78 (insulating aluminum oxide), a top metalized layer 74 (patterned copper layer) and a bottom metalized layer 76 (conductive aluminum plate) respectively on opposite top and bottom faces of the electrical insulation material layer (fig. 3A), the top metalized layer comprising mounting pad (66+69+70) corresponds to each solar cell on which the cell is secured with at least 90% of each cell being maintained in thermal contact with the substrate via the mounting pads (fig. 3A shows all of the solar cell is connected to the mounting pads, which implies that the heat from the solar cell is transmitted to the substrate via the mounting pads that corresponds to the limitation at least 90% of each cell being maintained in thermal contact with the substrate via the mounting pads).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the assembly of Lesk with the substrate disclosed by Tan in order to establish electrical interconnection between adjacent solar cells as well as improving the thermal dissipation between the cell and the heat sink (Tan, [0056]).  In the modified assembly of Lesk in view of Tan, the claimed plurality of mounting pads in each row exists to correspond to the plurality of solar cells in each row as disclosed by Lesk.

Addressing claims 2-3, Lesk in view of Tan discloses discloses a terminal of the bypass diode of the second cell is directly in contact electrically and thermally with the neighboring cell (Lesk, fig. 12) and one terminal of the bypass diode is directly in contact electrically and thermally with the substrate (fig. 3A of Tan shows the bottom terminal of the diode is directly in contact electrically and thermally with the mounting pad of the metallized layer of the substrate); wherein, the substrate includes a plurality of metallized elements that form mounting pads for cells (Tan, fig. 3A), each cell being mounted on one of the metalized elements (Tan, fig. 3A), each metallized element (74+75 disclosed by Tan, which is analogous to the interconnection 80 of Lesk) including a protruding section that extends under a neighboring cell in the electrical circuit (Tan, fig. 3A; Lesk, fig. 12), with the bypass diode of the second bell being positioned beneath and in the shadow of the neighboring first cell (fig. 12 of Lesk) and mounted on the section of the metallized element that extends under the first cell (fig. 3A of Tan), the bypass diode of the second cell being electrically and thermally connected to the substrate via the protruding section of the metallized element, and being electrically and thermally connected to the neighboring first cell (the bypass diode of the second cell in the assembly of Lesk in view of Tan being electrically and thermally connected to the substrate via the intervening metallic layers such as the solder layer and the interconnection as discussed above that correspond to the claimed metallized element; the bypass diode of the second cell is electrically and thermally connected to the neighboring first cell via the metallic interconnection layer as well as the thermally conductive portion of the substrate on which the bypass diode and the neighboring first cell are commonly positioned).
Addressing claim 4, in figs. 3A-3B of Tan, the section of the metallized element 75 extending under the preceding cell is the structural equivalence to the claimed tongue).

Addressing claim 5, Tan further discloses the cells are soldered to the metallized elements 74+75 via the solder layer 72 in paragraph [0058].

Addressing claim 6, Tan discloses the substrate is an electrical insulator because it includes insulating layer 78 and a thermal conductor because it enhances thermal conductivity between the solar cells and the heat sink [0056].

Addressing claim 15, Lesk is silent regarding the limitation of current claim.

Fujii discloses a dense array concentrated photovoltaic module that includes a plurality of photovoltaic cell strings, which are the structural equivalence to the claimed a plurality of photovoltaic cell assemblies, that are interconnected together via the connectors 6 (figs. 12-13).  Fujii further discloses the photovoltaic cell strings or assemblies are stacked together in side by side relationship in an array to form a receiver (the solar cell strings are stacked together side by side as shown in figs. 12-13) where the module area is greater than 95% of the array area [0239].

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the module of Kukulka by interconnecting a plurality of solar cell strings in the manner disclosed by Fujii in order to increase the amount of power generated by the module.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lesk (US 4,481,378) in view of Fujii et al. (US 2007/0295381) and Tan et al. (US 2010/0326492) as applied to claims 1-6 and 15 above, and further in view of Asai et al. (US 5,330,583).
Addressing claim 7, Lesk and Fuji are silent regarding the limitation of current claim.

Asai discloses a bypass diode having at thickness of 0.4 mm with the length and width at 3 mm that satisfies the claimed ratio range (col. 7 ln 5-10).

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the module of Lesk by substituting the known bypass diode of Lesk with the known bypass diode of Asai in order to obtain the predictable result of bypassing faulty solar cell (Rationale B, KSR decision, MPEP 2143).

Claims 8-9, 11-13 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lesk (US 4,481,378) in view of Tan et al. (US 2010/0326492).
Addressing claims 8 and 21, Lesk discloses a photovoltaic cell assembly (figs. 12-13) that is suitable for use in a dense array concentrated photovoltaic cell module (the limitation “suitable for use in a dense array concentrated photovoltaic cell module” is an intended use of the photovoltaic cell assembly that does not structurally differentiate the claimed photovoltaic cell assembly from that of the prior art; in instant situation, the photovoltaic cells in the assembly shown in figs. 12-13 are arranged closely to each other, which qualifies the PV cell array as “a dense array”; furthermore, the photovoltaic cells are structurally capable of generating power from sunlight which renders them structurally capable of generating power from concentrated sunlight of the concentrated photovoltaic cell module), the assembly including:
a plurality of photovoltaic cells 32 mounted on a substrate (back skin of the laminated module described in col. 6 ln 20-25), the cells being electrically connected to form an electrical circuit (fig. 13);
a plurality of bypass diodes 78 associated with a cell to allow that cell to be bypassed in the electrical circuit in the event that the cell fails or has low illumination (col. 6 ln 31-47), the bypass diode of each cell being mounted under the respective cell and is connected to the interconnection 80 at its lower surface (fig. 12);
a plurality of Z-shaped connectors 39 electrically connecting together successive cells (fig. 12), each connector having a pair of spaced-apart parallel arms (the upper and lower portions of the connector 39 that extend horizontally) and an interconnecting web (the portion connecting the upper and lower portions), with a lower arm of each connector being connected to an under surface of a first cell (the cell on the right side of fig. 12) and to the bypass diode of a neighboring second cell (the cell on the left side of fig. 12), and with an upper arm of each connector being connected to an upper surface of the second cell, to thereby electrically connect the first and second cells in series and simultaneously providing a parallel connection between the second cell and its associated bypass diode located under the first cell (figs. 12-13);
wherein the interconnector 80 extends beneath the under surface of the first cell such that the bypass diode of the second cell is located below the first cell and provides a thermal connection between the first cell and the substrate (please see the rejection of claim 1 above regarding the thermal transfer between the cells and the substrate); and
wherein the lower arm of the connector extends between the under surface of the first cell and the bypass diode of the second cell (fig. 12).

Lesk is silent regarding the claimed substrate.
Tan discloses a substrate for supporting a plurality of photovoltaic cells (58 and 60 in fig. 3A); wherein, the substrate is a multiple layer including an electrical insulation material layer 78 (insulating aluminum oxide), a top metalized layer 74 (patterned copper layer) and a bottom metalized layer 76 (conductive aluminum plate) respectively on opposite top and bottom faces of the electrical insulation material layer (fig. 3A), the top metalized layer comprising mounting pad (66+69+70) corresponds to each solar cell on which the cell is secured with at least 90% of each cell being maintained in thermal contact with the substrate via the mounting pads (fig. 3A shows all of the solar cell is connected to the mounting pads, which implies that the heat from the solar cell is transmitted to the substrate via the mounting pads that corresponds to the limitation at least 90% of each cell being maintained in thermal contact with the substrate via the mounting pads).  Tan further discloses the mounting pads further includes a protruding section 75 that extends under a neighboring cell, similarly to the interconnection 80 in fig. 12 of Lesk that extends under a neighboring cell, for establishing electrical connection between the neighboring cells to form an electrical circuit.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the assembly of Lesk with the substrate disclosed by Tan in order to establish electrical interconnection between adjacent solar cells as well as improving the thermal dissipation between the cell and the heat sink (Tan, [0056]).  In the modified assembly of Lesk in view of Tan, the claimed plurality of mounting pads in each row exists to correspond to the plurality of solar cells in each row as disclosed by Lesk.

Addressing claim 9, Lesk in view of Tan discloses a terminal of the bypass diode of the second cell is directly in contact electrically and thermally with the neighboring cell (Lesk, fig. 12) and one terminal of the bypass diode is directly in contact electrically and thermally with the substrate (fig. 3A of Tan shows the bottom terminal of the diode is directly in contact electrically and thermally with the mounting pad of the metallized layer of the substrate).

Addressing claim 11, in fig. 12 of Lesk, the portion of the interconnection 80 that extends under the neighboring cell is the structural equivalence to the claimed tongue.  Similarly, the portion of the interconnect 75 of Tan that extends under the neighboring cell is the structural equivalence to the claimed tongue (figs. 3A-3B of Tan).

Addressing claim 12, Tan discloses the cells are soldered to the metallized elements via the solder layer 72 [0058].

Addressing claim 13, Tan discloses the substrate is an electrical insulator because it includes the insulating layer 78 and a thermal conductor because it enhances thermal conductivity between the solar cells and the heat sink [0056].

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lesk (US 4,481,378) in view of Tan et al. (US 2010/0326492) as applied to claims 8-9, 11-13 and 21 above, and further in view of Asai et al. (US 5,330,583).
Addressing claim 14, Lesk and Tan are silent regarding the limitation of current claim.

Asai discloses a bypass diode having at thickness of 0.4 mm with the length and width at 3 mm that satisfies the claimed ratio range (col. 7 ln 5-10).

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the module of Lesk in view of Kukulka with the bypass diode having the thickness disclosed by Asai or substituting the known bypass diode of Kukulka with the known bypass diode of Asai in order to obtain the predictable result of bypassing faulty solar cell (Rationale B, KSR decision, MPEP 2143).

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lesk (US 4,481,378) in view of Tan et al. (US 2010/0326492) and Fuji (2007/0295381).
Addressing claim 16, please see the rejection of claim 8 above regarding the limitation of claim 8, Lesk and Tan are silent regarding the plurality of photovoltaic assemblies of claim 8 stacked together in side by side relationship in an array to form a receiver where the module area is greater than 95% of the array area.

Fujii discloses a dense array concentrated photovoltaic module that includes a plurality of photovoltaic cell strings, which are the structural equivalence to the claimed a plurality of photovoltaic cell assemblies, that are interconnected together via the connectors 6 (figs. 12-13).  Fujii further discloses the photovoltaic cell strings or assemblies are stacked together in side by side relationship in an array to form a receiver (the solar cell strings are stacked together side by side as shown in figs. 12-13) where the module area is greater than 95% of the array area [0239].

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the module of Lesk in view of Tan by interconnecting a plurality of solar cell strings in the manner disclosed by Fujii in order to increase the amount of power generated by the module.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lesk (US 4,481,378) in view of Tan et al. (US 2010/0326492) and Fuji (2007/0295381) as applied to claims 1-6 and 15 above, and further in view of LV (CN201773167 with provided machine English translation).
Addressing claim 19, Lesk, Tan and Fuji are silent regarding the limitation of current claim.

LV discloses a sensor monitoring box located near the junction box of a module for measuring voltage, current and temperature characteristics during operation [0007-0013].

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the module of Lesk in view of Tan and Fujii with the sensor monitoring box mounted on the back surface along with the junction box as disclosed by LV in order to monitor the voltage, current and temperature characteristics during operation in real time for accurately and timely locate the damaged cell and feedback the problem information of the solar power module; thereby, reducing maintenance time and maintenance cost (LV, [0013]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-16, 19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        05/23/2022